Name: Commission Delegated Regulation (EU) NoÃ 78/2014 of 22Ã November 2013 amending Annexes II and III to Regulation (EU) NoÃ 1169/2011 of the European Parliament and of the Council on the provision of food information to consumers, as regards certain cereals causing allergies or intolerances and foods with added phytosterols, phytosterol esters, phytostanols or phytostanol esters
 Type: Delegated Regulation
 Subject Matter: plant product;  foodstuff;  marketing;  health;  consumption
 Date Published: nan

 30.1.2014 EN Official Journal of the European Union L 27/7 COMMISSION DELEGATED REGULATION (EU) No 78/2014 of 22 November 2013 amending Annexes II and III to Regulation (EU) No 1169/2011 of the European Parliament and of the Council on the provision of food information to consumers, as regards certain cereals causing allergies or intolerances and foods with added phytosterols, phytosterol esters, phytostanols or phytostanol esters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers (1), and in particular Articles 10(2) and 21(2) thereof, Whereas: (1) Annex II to Regulation (EU) No 1169/2011 establishes a list of substances or products causing allergies or intolerances. Point 1 of Annex II lists, amongst others, kamut and spelt. However, kamut is a registered trademark of a type of wheat, known as khorasan wheat and spelt is also a type of wheat. Khorasan wheat and spelt should therefore be indicated as types of wheat in point 1 of that Annex. (2) Annex III to Regulation (EU) No 1169/2011 establishes the list of foods for which the labelling must include one or more additional particulars. Point 5.1 of that Annex provides that the labelling of foods or food ingredients with added phytosterols, phytosterol esters, phytostanols or phytostanol esters must contain, inter alia, a statement that the food is intended exclusively for people who want to lower their blood cholesterol level. (3) That statement, in combination with the health claims authorised for those foods or food ingredients, could potentially lead consumers who do not need to control their blood cholesterol level to use the product and should therefore be amended. Such amendment should reflect the wording of the statement currently provided for in Commission Regulation (EC) No 608/2004 (2). That Regulation will be repealed and replaced by Regulation (EU) No 1169/2011 as from 13 December 2014. (4) Regulation (EU) No 1169/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The introductory sentence in point 1 of Annex II to Regulation (EU) No 1169/2011 is replaced by the following: 1. Cereals containing gluten, namely: wheat (such as spelt and khorasan wheat), rye, barley, oats or their hybridised strains, and products thereof, except: Article 2 In the second column of point 5.1 of Annex III to Regulation (EU) No 1169/2011, point (3) is replaced by the following: (3) a statement that the product is not intended for people who do not need to control their blood cholesterol level; Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 304, 22.11.2011, p. 18. (2) Commission Regulation (EC) No 608/2004 of 31 March 2004 concerning the labelling of foods and food ingredients with added phytosterols, phytosterol esters, phytostanols and/or phytostanol esters (OJ L 97, 1.4.2004, p. 44).